Exhibit 10.1


FORBEARANCE AGREEMENT
THIS FORBEARANCE AGREEMENT (the “Agreement”) is made and entered into effective
as of the 22nd day of November, 2019 (the “Effective Date”), upon the date of
the full execution hereof (the “Execution Date”), by and among:
(a)    CORE MOLDING TECHNOLOGIES, INC., a Delaware corporation (the “US
Borrower”);
(b)    HORIZON PLASTICS INTERNATIONAL INC., f/k/a 1137925 B.C. Ltd., a
corporation incorporated under the laws of British Columbia, Canada (the
“Canadian Borrower” and, together with the US Borrower, collectively, the
“Borrowers” and individually, each a “Borrower”);
(c)     the Lenders (collectively, the “Lenders” and individually, each a
“Lender”) as defined in the Credit Agreement (hereafter defined), currently
including KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”); THE HUNTINGTON NATIONAL BANK, national banking association
(“Huntington”); and THE TORONTO-DOMINION BANK, a Canadian national bank
(“Toronto-Dominion”);
(d)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”); and
(e)    CORE COMPOSITES CORPORATION, a Delaware corporation; CORE AUTOMOTIVE
TECHNOLOGIES LLC, a Delaware limited liability company; and CORE COMPOSITES
CINCINNATI, LLC, a Delaware limited liability company (collectively, the
“Domestic Subsidiaries” and together with the US Borrower, the “Guarantors” and
individually, each a “Guarantor”).
R E C I T A L S:
A.
The US Borrower, Canadian Borrower, the Administrative Agent and Lenders are
parties to an Amended and Restated Credit Agreement dated as of January 16,
2018, as subject to a First Amendment Agreement dated as of March 14, 2019
(collectively, the “Credit Agreement”). Capitalized terms not defined herein
shall have the meanings ascribed to such terms in the Credit Agreement. The
Credit Agreement amends and restates and supersedes the Original Credit
Agreement.



B.
In connection with the Credit Agreement, the Lenders extended (i) a Revolving
Credit Commitment to the Borrowers in respect of all Revolving Loans (including
a US Revolving Loan or a Canadian Revolving Loan), Swing Loans and obligations
as to Letters of Credit (collectively, the “Revolver”), (ii) a US Term Loan
Commitment to the US Borrower in respect of the US Term Loan, and (iii) a
Canadian Term Loan Commitment to the Canadian Borrower in respect of the
Canadian Term Loan. The Revolver (in the original and a current commitment
amount up to $40,000,000, subject to an availability block), the US Term Loan to
the US Borrower (in the original commitment amount of $32,000,000) and the
Canadian Term Loan to the Canadian Borrower (in the original commitment amount
of $13,000,000), are in the current principal amounts as of November 14, 2019 of
$23,848,431.28, $27,800,000.00 and $11,293,750.00, respectfully, and shall be
referred to collectively herein, together with all other loans pursuant to the
Loan Documents, As defined in the Credit Agreement and also including all loan
documents in respect of the Original Credit Agreement. as the “Loans.”



C.
The Loans are evidenced and secured by the Loan Documents (as defined in the
Credit Agreement), including the Notes and Security Documents and each Guaranty
of Payment and Guaranty of Payment



1

--------------------------------------------------------------------------------



Joinder, and all loan documents in respect of the Original Credit Agreement,
among other documentation, without limitation, evidencing, acting as security
for, or executed in connection with the Loans (collectively, the “Loan
Documents”). Reference is made to:


(i) the Amended and Restated Security Agreement dated effective January 16, 2018
(the “Amended Security Agreement”) executed by the US Borrower and the US
Subsidiaries in favor of the Administrative Agent pursuant to which a security
interest is granted in substantially all assets of the US Borrower and US
Subsidiaries as pledgors to secure obligations owing to the Lenders and
Administrative Agent;
(ii)    the Security Agreement dated effective January 16, 2018 (“Canadian
Security Agreement”) executed by the Canadian Borrower (and to be executed by
any later Foreign Subsidiary) in favor of the Administrative Agent pursuant to
which a security interest is granted in substantially all assets of the Canadian
Borrower (and any later Foreign Subsidiary) as pledgors to secure obligations
owing to the Lenders and Administrative Agent;
(iii) the Amended and Restated Pledge Agreement (US Borrower) dated effective
January 16, 2018 executed by the US Borrower in favor of the Administrative
Agent granting a security interest and pledging the equity interests in any
Subsidiary of the US Borrower to secure obligations owing to the Lenders and
Administrative Agent;
(iv)     the Amended and Restated Pledge Agreement (Subsidiary) dated effective
January 16, 2018 executed by Core Composites Corporation in favor of the
Administrative Agent granting a security interest and pledging the equity
interests in any Subsidiary of Core Composites Corporation to secure obligations
owing to the Lenders and Administrative Agent;
(v)    the Amended and Restated Guaranty of Payment (Subsidiary) dated effective
January 16, 2018 executed by each of the Domestic Subsidiaries in favor of the
Administrative Agent jointly and severally guaranteeing payment in full of
obligations owing to the Lenders and Administrative Agent;
(vi)     Article X of the Credit Agreement pursuant to which the US Borrower
guarantees to the Administrative Agent the payment in full of the Secured
Obligations owing by the Canadian Borrower;
(vii) the Open-End Mortgage, Assignment of Leases and Rents, and Fixture Filing
dated December 9, 2008 (the “Ohio Mortgage”) executed by the US Borrower in
favor of the Administrative Agent granting a security interest and mortgage in
certain real property located in Franklin County, Columbus, Ohio (commonly known
as 800 Manor Park Drive) as more specifically described therein to secure
obligations owing to the Lenders and Administrative Agent, as subject to a First
Amendment thereto dated January 16, 2018, between the US Borrower and the
Administrative Agent which increased the maximum principal debt amount secured
thereby up to $110,000,000; and
(viii) the Mortgage, Assignment of Leases and Rents and Fixture Filing dated
effective January 16, 2018 (the “South Carolina Mortgage,” and together with the
Ohio Mortgage, the “Mortgages”) executed by the US Borrower in favor of the
Administrative Agent granting a security interest and mortgage in certain real
property located in Cherokee County, Gaffney, South Carolina (commonly known as
24 Commerce Drive, Meadow Creek Industrial park) as more specifically described
therein, to secure obligations owing to the Lenders and Administrative Agent.


2

--------------------------------------------------------------------------------



D.
The Loans are cross-defaulted and cross-collateralized with each other. The
Collateral (including but not limited to the assets of the Borrowers and the
Domestic Subsidiaries) secures obligations in connection with all of the Loans.
The Loans are secured by perfected security interests and liens.



E.
The Borrowers, Guarantors, Administrative Agent and Lenders hereby acknowledge
and confirm:



(i) that the following event of default (the "Existing Default") has occurred
and is continuing pursuant to the Loan Documents:
Section 5.7 of the Credit Agreement now provides as follows regarding the
Borrowers’ Fixed Charge Coverage Ratio: “The Borrowers shall not suffer or
permit at any time the Fixed Charge Coverage Ratio to be less than (i) 1.25 to
1.00 on March 31, 2019 through September 29, 2019, (ii) 1.50 to 1.00 on
September 30, 2019 through December 30, 2019, (iii) 1.00 to 1.00 on December 31,
2019 through March 30, 2020, (iv) 1.10 to 1.00 on March 31, 2020 through June
29, 2020, and (v) 1.15 to 1.00 on June 30, 2020 and thereafter.” The Borrowers
failed to maintain the required Fixed Charge Coverage Ratio for the fiscal
quarter of the US Borrower ended September 30, 2019, and such covenant violation
constitutes an Event of Default pursuant to Section 7.2 of the Credit Agreement,
Section 16 of the Amended Security Agreement and Section 22 of each of the
Mortgages, without limitation as to other resulting defaults pursuant to the
Loan Documents not acknowledged hereby; and
(ii) that further defaults under Section 5.7, parts (a) and (b), of the Credit
Agreement dealing with the Leverage Ratio and the Fixed Charge Coverage Ratio
(collectively, the “Specified Potential Defaults”) may occur:
The Administrative Agent and Lenders reserve all rights and remedies in respect
of the Existing Default and any Specified Potential Default, including but not
limited to the establishment of a “Cash Collateral Account” as defined in and
pursuant to the Amended Security Agreement and the Canadian Security Agreement.
F.
As of November 14, 2019, the total principal amount due to the Lenders from the
Borrowers pursuant to the Loans is $62,942,181.28, including a principal balance
of $23,848,431.28 in respect of the Revolver, a principal balance of
$27,800,000.00 on the US Term Loan, and a principal balance of $11,293,750.00 on
the Canadian Term Loan. As of November 14, 2019, the total amount due to the
Lenders from the Borrowers in connection with the Loans is a principal amount
not less than $62,942,181.28, plus interest, default interest, other existing
and continuing amounts now due and hereafter arising pursuant to the Loan
Documents and this Agreement including, without limitation, attorneys’ fees and
expenses, and other bank charges, fees and costs (collectively, all of such
stated, unstated, current and future amounts, and further including the
definition of Obligations as contained in the Credit Agreement, the
“Obligations”).



G.
The Borrowers have requested that the Administrative Agent and Lenders forbear
from exercising remedies as a result of the Existing Default and any Specified
Potential Default. The Administrative Agent and Lenders are willing to forbear
for a limited time in connection with the Loans on the terms and conditions set
forth herein.



NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrowers, Guarantors, the Administrative Agent and the Lenders hereby agree as
follows:


3

--------------------------------------------------------------------------------



1.Acknowledgments. The parties hereby make the following acknowledgments:


a.The Borrowers, Guarantors, the Administrative Agent and Lenders hereby
acknowledge the accuracy of the foregoing recitals and such recitals among the
parties are hereby adopted and made a part hereof;


b.The Borrowers and the Administrative Agent and Lenders hereby acknowledge that
(i) the Borrowers each executed the Loan Documents in the places where their
names are noted therein, on the dates indicated therein; and (ii) the Borrowers
are properly obligated under the Loan Documents and the terms of this Agreement
and such obligations are not subject to any defenses, setoffs or counterclaims
against the Administrative Agent and/or Lenders;


c.The Guarantors and the Administrative Agent and Lenders hereby acknowledge
that (i) the Guarantors executed and provided certain guaranties in connection
with the Loans on the dates indicated therein; and (ii) the Guarantors are
properly obligated under the applicable guaranties and such obligations are not
subject to any defenses, setoffs or counterclaims against the Administrative
Agent and/or Lenders;


d.The Borrowers, Guarantors, the Administrative Agent and Lenders hereby
acknowledge that the Administrative Agent’s security interests and liens in the
Collateral are, to the best of their knowledge, properly perfected and that
Administrative Agent has a first and best lien with respect to the Collateral
pursuant to the Loan Documents, subject only to assessments and real property
taxes with respect to the Domestic Real Property;


e.The Borrowers and Guarantors acknowledge that the Administrative Agent has
employed outside counsel for advice and other representation and has incurred
and will continue to incur legal and/or other costs and expenses in connection
with the Loans and recovery of the Obligations owed to the Lenders and that such
costs and expenses constitute Obligations of the Borrowers secured by the
Collateral pursuant to the Loan Documents;


f.All of the provisions of the Loan Documents are ratified and confirmed and
remain in full force and effect except to the extent modified by this Agreement.
The Borrowers, Guarantors, Administrative Agent and Lenders hereby expressly
intend that this Agreement shall not in any manner (i) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (ii) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (iii) replace, impair, or extinguish
the creation, attachment, perfection or priority of the Liens in favor of the
Administrative Agent on the Collateral. Each Borrower and Guarantor ratifies and
reaffirms any and all grants of Liens to the Administrative Agent for the
benefit of the Lenders on the Collateral as security for the Obligations, and
each Borrower and Guarantor acknowledges and confirms that the grant of the
Liens to the Administrative Agent on the Collateral: (x) represents continuing
Liens on all of the Collateral, and (y) secures all of the Obligations; and


g.The Borrowers and Guarantors acknowledge that the Loans are in default and
that the Administrative Agent and Lenders are not obligated to fund, or
otherwise make disbursements or advances, pursuant to the Loans or Loan
Documents.


2.Representations, Warranties and Covenants. The Borrowers and Guarantors hereby
represent, warrant and covenant to the Administrative Agent and Lenders as
follows:




4

--------------------------------------------------------------------------------



a.Except for the Existing Default, no default, violation or event of default
under the Credit Agreement and other Loan Documents, and no event which, with
the passage of time or giving of notice, or both, could constitute any such
default, violation or event of default, has occurred and is continuing as of the
Effective Date;


b.After giving effect to this Agreement, and except for those matters
constituting the Existing Default or a Specified Potential Default, (i) all of
the representations and warranties of the Borrowers and Guarantors in the Loan
Documents are true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (ii) the execution and delivery by each Borrower and
Guarantor of this Agreement and the performance by such Borrowers and Guarantors
of the Credit Agreement and this Agreement do not require the consent of any
Person (other than that which has been obtained) and do not contravene the terms
of any of Borrowers’ or Guarantors’ organizational documents, or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or any of Borrower’s or Guarantor’s property is bound;


c.After giving effect to this Agreement, no representation or warranty by the
Borrowers contained in this Agreement or any document, agreement or instrument
to be executed or delivered herewith contains any untrue statements of material
fact or omits to state a material fact necessary to make such representation or
warranty not misleading in any material respect in light of the circumstances
under which it was made;


d.The execution, delivery and performance of this Agreement, and any document,
agreement or instrument to be executed or delivered herewith, by the Borrowers
or Guarantors will not result in the violation of any mortgage, security
agreement, indenture, material contract, instrument, agreement, organizational
document, judgment, decree, order, statute, rule or regulation to which the
Borrowers or Guarantors are subject or by which any of the Borrowers’ or
Guarantors’ respective properties and assets are bound;


e.This Agreement has been, and all documents and instruments which may be
executed by the Borrowers and Guarantors under the terms and conditions hereof
shall be, duly and validly executed by the Borrowers and Guarantors, and shall
constitute the legal, valid and binding obligations of the Borrowers and
Guarantors, enforceable against the Borrowers and Guarantors in accordance with
their respective terms;


f.The Borrowers and Guarantors have obtained any necessary consents or approvals
and have the individual or corporate power and authority to execute, deliver and
carryout the terms and provisions of this Agreement and the transactions
contemplated hereby and have taken or caused to be taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby;


g.The Loan Documents, except as, and solely to the extent that the same may be,
modified by this Agreement, remain in full force and effect and remain the valid
and binding obligations of the Borrowers, enforceable against the Borrowers in
accordance with their respective terms;


h.The Administrative Agent holds, to the best of Borrowers’ and Guarantors’
knowledge, perfected first priority liens and security interests in all of the
Collateral, and each lien, security interest and encumbrance granted in favor of
the Administrative Agent for the benefit of Lenders pursuant to the Loan
Documents or this Agreement is valid, in full force and effect, has the priority
required of it by the Loan


5

--------------------------------------------------------------------------------



Documents, this Agreement and such other related documents and secures the
Obligations of the Borrowers and Guarantors;


i.The Borrowers and Guarantors, as applicable, own and possess all right, title
and interest in and to the Collateral, subject to the liens and security
interests held by the Administrative Agent for the benefit of Lenders;


j.Except for sales in the ordinary course of business, none of the Collateral
which is subject to the Administrate Agent’s security interests has been sold,
transferred, assigned, abandoned, exchanged or otherwise conveyed to any other
person or entity;


k.With respect to all material obligations, each Borrower and Guarantor has
filed, on a timely basis, all tax returns and reports of any nature whatsoever
which are required to be filed with any federal, state, local or foreign
governmental authority or agency, and has paid in full all assessments received
and all taxes of any nature whatsoever which have become due under applicable
federal, state, local or foreign governmental law or regulations with respect to
all periods prior to the execution and delivery of this Agreement, and there is
no dispute or claim concerning tax liability of any Borrower or Guarantor
claimed or, to the best of any Borrower’s or Guarantor’s knowledge, raised or
threatened by any authority or agency and there exists no tax liens of any
nature (except for statutory liens for real property taxes not yet due and
payable);


l.With respect to all material obligations, the Borrowers and Guarantors, as
applicable, have withheld and paid all taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, or other third party;


m.Except as otherwise specifically provided herein, the execution, delivery,
performance, and effectiveness of this Agreement shall not operate nor be deemed
to be or construed as a waiver (i) of any right, power or remedy of the
Administrate Agent and Lenders under the Loan Documents, or (ii) of any term,
provision, representation, warranty or covenant contained in the Loan Documents.
Further, none of the provisions of this Agreement shall constitute, be deemed to
be, or construed as, a waiver of any default, or event of default under any of
the Loan Documents, whether occurring before or after the date hereof;


n.The Loan Documents, and the obligations set forth therein, shall be subject to
the terms of this Agreement and shall be further altered only to the extent a
modification is reduced to a written agreement and signed by each party; and


o.The Administrate Agent and Lenders are under no duty or obligation of any kind
or nature to grant the Borrowers any additional period of forbearance beyond the
Forbearance Period (hereafter defined).


The Borrowers and Guarantors hereby expressly acknowledge and confirm that the
foregoing representations and warranties are being specifically relied upon by
the Administrative Agent and Lenders as a material inducement to the
Administrative Agent and Lenders to enter into this Agreement and to forbear
from exercising certain rights and remedies with respect to the Existing Default
and any Specified Potential Default. The foregoing representations and
warranties shall survive the execution and delivery of this Agreement and the
documents, agreements and instruments to be executed or delivered herewith.


6

--------------------------------------------------------------------------------



3.Conditions Precedent to Effectiveness of Agreement. In addition to all other
conditions and agreements set forth herein, this Agreement shall not be
effective until it is fully executed and delivered and all of the following have
occurred:


a.The Administrative Agent and Lenders shall have received all required payments
and deliveries from the Borrowers, Guarantors and others, pursuant to the Loan
Documents through the Effective Date;


b.The Borrowers shall have retained Hilco Valuation Services (“Hilco”) to
conduct an inventory appraisal and an appraisal of machinery and equipment,
without limitation as to other tasks to be performed;


c.The Borrowers shall have retained Huron Consulting Group (“Huron”) to provide
an assessment of operations and strategic alternatives;


d.The Borrowers shall have paid the Administrative Agent in immediately
available funds, a forbearance fee equal to twenty-five (25.00) basis points of
the total amount of the available Commitment (including the amount of the
Availability Block) as of the Effective Date upon application of this Agreement
($197,734.38) (the “Forbearance Fee” determined as follows: .0025 x ($40,000,000
+ $27,800,000 + $11,293,750), to be shared on a pro-rata basis among the Lenders
based on their respective Commitment Percentage, which Forbearance Fee shall due
upon the full execution of the Agreement on the Execution Date and shall be
non-refundable and fully earned when paid.


e.KeyBank shall have received certified resolutions or written consent
resolutions from each of the Borrowers and Guarantors (through board of
directors, shareholder or member consent and approval, as applicable)
authorizing the execution of this Agreement and the transactions contemplated
hereby, together with applicable good standing certificates or the equivalent,
certified copies of organizational documents, and certificates of incumbency and
ownership for each of the Borrowers and Guarantors;


f.The Borrowers shall have paid the certain legal fees and expenses of the
Administrative Agent incurred in respect of the Loans, before and after the
Existing Default, and in connection with the preparation of this Agreement in
the amount of $24,000 (the amount of certain obligations incurred through
November 14, 2019), with all remaining unpaid and additionally incurred amounts
to be paid subsequently upon request by the Administrative Agent. The Borrower
shall remain liable for all fees, expenses and other obligations due pursuant to
the Loan Documents; and


g.The Borrowers and Guarantors shall have executed and delivered this Agreement
to the Administrative Agent, together with any and all documents necessary to
satisfy the terms and conditions of the Agreement.


4.Forbearance of Administrative Agent and Lenders/Required Payments. The
Administrative Agent and Lenders shall forbear from the exercise of rights and
remedies pursuant to the Loan Documents solely as to the Existing Default and
the Specified Potential Defaults subject to the terms of this Agreement for the
period from and after the Effective Date through March 13, 2020 (the
“Forbearance Period”), solely in accordance with the following terms and subject
to the following conditions:


a.The Borrowers shall remain current on the payment and, except with respect to
the Existing Default and any Specified Potential Default, the performance of all
required obligations pursuant


7

--------------------------------------------------------------------------------



to the Loan Documents (as modified by this Agreement) and this Agreement from
and after the Effective Date;
b.Borrower shall satisfy the following requirements by the deadlines noted:


(i)    On or before December 6, 2019, the Administrative Agent and Lenders shall
each receive a copy of a report of Huron containing findings and observations in
respect of the businesses and operations of Borrowers;
(ii)    On or before December 6, 2019, the Borrowers shall have delivered a
strategic alternative assessment in respect of the Borrowers operations and
financing to the Administrative Agent and Lenders;
(iii)    On or before December 15, 2019, the Administrative Agent and Lenders
shall each receive a copy of an inventory appraisal for the Borrowers conducted
by Hilco;
(iv)    On or before December 15, 2019, the Administrative Agent and Lenders
shall each receive a copy of the machinery and equipment appraisal for the
Borrowers conducted by Hilco;
(v)    On or before December 15, 2019, the Borrowers shall have determined and
proposed a new capital structure to the Administrative Agent and Lenders;
(vi)    On or before February 14, 2020, the Borrowers shall have obtained a
definitive, written commitment from involved parties and/or lenders providing
the basis for implementation of a new capital structure, including an executed
term sheet with defined due diligence parameters consistent with a closing by
the Refinancing Deadline (hereafter defined), and shall have provided copies of
the applicable documentation to the Administrative Agent and Lenders; and
(vii)    On or before March 13, 2020 (the “Refinancing Deadline”), the Borrowers
shall have closed on a new capital structure, acceptable to the Administrative
Agent and Lenders in their sole discretion (“Refinancing”) or otherwise
satisfying the Obligations in full.
c.Borrowers shall not make any Capital Distribution or any other Restricted
Payment of any kind during the Forbearance Period.


d.Through October 31, 2019 (the “Measurement Date”), the Borrowers’ Consolidated
Capital Expenditures year-to-date totaled $8,046,288. The Borrowers shall not
spend or invest more than $4,500,000 in additional Consolidated Capital
Expenditures from and after the Measurement Date through March 13, 2020 (the
“Capital Expenditures Limitation”), with a cumulative cap on monthly
Consolidated Capital Expenditures comprising the Capital Expenditures Limitation
as follows: $1,600,000 through December 31, 2019; $2,500,000 through January 31,
2020; $3,300,000 through February 29, 2020; and $4,500,000 through March 13,
2020.


e.The Borrowers and Guarantors shall comply with all of the terms and conditions
of this Agreement. Except as otherwise specifically provided herein, the
Borrowers and Guarantors shall comply with all of the terms and conditions of
the Loan Documents. The Borrowers shall remain liable for (i) all fees, expenses
and other payment obligations pursuant to the Loan Documents, and (ii)
performance of further obligations pursuant to the Loan Documents except as
modified by this Agreement.


f.If the Borrowers timely satisfy the conditions precedent set forth in Section
3 of this Agreement and make all required payments of the Loans through and
after the Effective Date, and otherwise


8

--------------------------------------------------------------------------------



perform timely all obligations owing under the Loan Documents and this Agreement
(including but not limited to payment in full of the Obligations upon the
expiration of the Forbearance Period or entry into a Refinancing), without
default, payment of all default interest accruing through and after the
Effective Date shall be forgiven upon the expiration of the Forbearance Period
(the “Expiration Date”) and the immediate, concurrent payment in full of the
Loans and Obligations on the Expiration Date or the prior or concurrent entry
into a Refinancing (please note that in the event of the occurrence of a default
or an event of default subsequent to the Effective Date, or if payment of the
Loans or the entry into a Refinancing is not made in full on or before the
expiration of the Forbearance Period on the Expiration Date, default interest
shall be assessed and the amount thereof accrued through and after the Effective
Date shall be immediately due and payable and shall further accrue from and
after the date of any further default or nonpayment); and


g.Reasonable attorneys’ fees and any other professional fees as well as all
reasonable expenses, costs, charges and other fees incurred by counsel, other
professionals, and the Administrative Agent and Lenders in connection with the
Loans and the Loan Documents and the recovery of amounts owed from the Borrowers
and other liable parties, shall be payable, jointly and severally, on demand, by
the Borrowers and Guarantors to the Administrative Agent.


5.    Changes to Loan Documents. Upon satisfaction of the conditions precedent
hereto and full execution hereof, the Borrowers, Guarantors, the Administrative
Agent and Lenders agree that the Loan Documents shall be modified and amended as
of the Effective Date as follows:
a.Section 1.1 of the Credit Agreement is hereby amended to delete the definition
of “Availability Block” therefrom and to insert in place thereof the following:
“Availability Block” means Twelve Million Dollars ($12,000,000), as such amount
may be decreased or otherwise modified pursuant to Section 11.3(b)(i)(G).


b.The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement
is hereby amended to replace the March 31, 2019 date in the first paragraph in
part (b) with “September 30, 2019” and to replace the June 1, 2019 date
referenced twice in the second paragraph in part (b) with “November 22, 2019”,
and to delete the chart following the first paragraph in part (b) of the
definition and to insert in place thereof the following:


Leverage Ratio
Applicable Basis Points for Eurodollar Loans and Daily LIBOR Loans
Applicable Basis Points for Base Rate Loans
Greater than or equal to 4.75 to 1.00
450.00
350.00
Greater than or equal to 4.25 to 1.00 but less than 4.75 to 1.00
400.00
300.00
Greater than or equal to 3.75 to 1.00 but less than 4.25 to 1.00
350.00
250.00
Greater than or equal to 3.25 to 1.00 but less than 3.75 to 1.00
325.00
225.00
Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00
275.00
175.00
Greater than or equal 1.75 to 1.00 but less than 2.75 to 1.00
250.00
150.00
Less than 1.75 to 1.00
225.00
125.00



c.The definition of “Applicable Commitment Fee Rate” in Section 1.1 of the
Credit Agreement is hereby amended to replace the March 31, 2019 date in the
first paragraph in part (b) with “September 30, 2019” and to replace the June 1,
2019 date referenced twice in the second


9

--------------------------------------------------------------------------------



paragraph in part (b) with “November 22, 2019”, and to delete the chart
following the first paragraph in part (b) of the definition and to insert in
place thereof the following:


Leverage Ratio
Applicable Commitment Fee Rate
Greater than or equal to 4.75 to 1.00
40.00 basis points
Greater than or equal to 4.25 to 1.00 but less than 4.75 to 1.00
37.50 basis points
Greater than or equal to 3.75 to 1.00 but less than 4.25 to 1.00
35.00 basis points
Greater than or equal to 3.25 to 1.00 but less than 3.75 to 1.00
32.50 basis points
Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00
30.00 basis points
Greater than or equal 1.75 to 1.00 but less than 2.75 to 1.00
27.50 basis points
Less than 1.75 to 1.00
25.00 basis points



d.any and all of the Loan Documents are deemed amended and modified as further
necessary to effect the terms and conditions of this Agreement.


6.    Security Interest. The Borrowers and Guarantors agree that Lender has
valid and enforceable liens and security interests in the Collateral.
7.    Termination of Forbearance/Default.
a.The Lender shall forbear from the exercise of its rights and remedies (in
accordance with the provisions of Section 4 hereof) until the earlier of the
expiration of the Forbearance Period (as of March 14, 2020, the Administrative
Agent and Lenders may pursue all available rights and remedies) or the
occurrence of any of the following:
1.any default or event of default (other than any Specified Potential Default)
arising under any of the Loan Documents after the date hereof (without
additional notice or cure periods);


2.default in performance by the Borrowers under any provisions of this Agreement
(without notice or cure periods);


3.any default in making any payment due to the Administrative Agent or Lenders
or taxing authorities (without notice or cure periods) under this Agreement or
the Loan Documents;


4.any warranty, representation, statement, report, financial statement or
certificate, made or furnished to the Administrative Agent and Lenders by or on
behalf of the Borrowers or Guarantors proves to have been false or knowingly
inaccurate in any material respect when made or furnished;


5.any default (other than any Specified Potential Default) in any other
non-payment or non-performance obligation due hereunder after written notice
from the Administrative Agent to the Borrowers or Guarantors, and the expiration
of ten (10) days following the date of mailing of such notice without the
Borrowers or Guarantors having effected a cure thereof; or




10

--------------------------------------------------------------------------------



6.if the Administrative Agent or Lenders, in their sole discretion, determine
that a material adverse change has occurred after the Effective Date in the
financial condition, operations or business of any Borrower or the value of the
Collateral.


b.Upon the expiration of the Forbearance Period or the termination of the
Forbearance Period and the applicable forbearance of the Administrative Agent
and Lenders resulting from an occurrence set forth in Section 7(a) above, the
Administrative Agent and Lenders may exercise all or any one of the rights,
powers, privileges and other remedies available to the Administrative Agent
and/or Lenders against the Borrowers, Guarantors and/or the Collateral under the
Loan Documents and this Agreement or at law or in equity at any time and from
time to time thereafter whether or not the Administrative Agent and/or Lenders
shall have commenced any collection action, foreclosure proceeding or other
litigation for enforcement of its or their rights and remedies under the Loan
Documents with respect to the Collateral and the Borrowers. The parties hereto
agree that in the event of an occurrence set forth in Section 7(a) above, this
Agreement does not, in any manner, limit any rights which the Administrative
Agent and Lenders had, or now have, to institute legal proceedings or take any
other action against all or any of the Borrowers, Guarantors, and/or Collateral
for the purpose of collecting the Obligations and any additional obligations
owed to the Lenders.
8.    Release. EACH OF THE BORROWERS AND GUARANTORS HEREBY REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND LENDERS, AND AGREES WITH THE
ADMINISTRATIVE AGENT AND LENDERS, THAT IT HAS NO CLAIM OR OFFSET AGAINST, OR
DEFENSE OR COUNTERCLAIM TO, ANY OF THE OBLIGATIONS TO THE ADMINISTRATIVE AGENT
AND LENDERS AND, IN CONSIDERATION OF THIS AGREEMENT, EACH OF THE BORROWERS AND
GUARANTORS, ON THEIR OWN BEHLF OF AND ON BEHALF OF THEIR PARTNERS, AFFILIATES,
SUBSIDIARIES, OFFICERS, DIRECTORS, SHAREHOLDERS, AGENTS, SUCCESSORS,
PREDECESSORS, MEMBERS, ATTORNEYS, HEIRS AND ASSIGNS (COLLECTIVELY FOR THE
PURPOSE OF THIS SECTION 8 THE "RELEASED PARTIES", FROM ANY AND ALL ACTIONS,
CAUSES OF ACTION, JUDGEMENTS, DEBTS, CLAIMS, DEMANDS, DAMAGES, LOSSES, EXPENSES,
OBLIGATIONS, LIABILITIES, CONTROVERSIES AND EXECUTIONS OF ANY KIND OR NATURE
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR NOT, DIRECT O INDIRECT, AT
LAW OR IN EQUITY, ARISING OUT OF OR BY REASON OF OR RELATED TO THE OBLIGATIONS,
THE LOANS, THE COLLATERAL, AND/OR THE LOAN DOCUMENTS (INCLUDING THIS AGREEMENT
IN ALL REFERENCES THERETO) AND FURTHER INCLUDING, BUT NOT LIMITED TO, THOSE
MATTERS RELATED TO THE OBLIGATIONS, THE LOANS AND/OR THE LOAN DOCUMENTS, WHICH
PERTAIN TO ANY MATTER OR THINGS DONE, OMITTTED, OR SUFFERED TO BE DONE BY ANY OF
THE RELEASED PARTIES, OR WHICH HAVE ARISEN, OR MAY HAVE ARISEN, OR SHALL
HEREAFTER RISE BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER, FROM THE
FIRST DAY OF THE WORLD, TO AND INCLUDING THE LATER OF THE EXECUTION DATE OR THE
EFFECTIVE DATE, AND EACH OF THE RELEASORS DOES SPECIFICALLY WAIVE ANY CLAIM OR
RIGHT TO ASSET ANY CAUSE OF ACTION OR ALLEGED CAUSE OF ACTION OR CLAIM OR DEMAND
AGAINST THE RELEASED PARTIES WHICH HAS, THROUGH OVERSIGHT OR ERROR,
INTENTIONALLY OR UNINTENTIONALLY, OR THROUGH A MUTUAL MISTAKE, BEEN OMITTED FROM
THIS AGREEMENT, BUT IS RELATD TO THE SUBJECT MATTER HEROF. The Borrowers and
Guarantors hereby confirm that they have all right, power and authority to grant
the releases to the Released Parties as provided in this Section 8, and that the
Borrowers and Guarantors have not transferred, assigned or conveyed any right,
title or interest to the matters subject to release hereby to any other person.
The Administrative Agent and Lenders would not agree to enter into this
Agreement but for the provisions set forth in this Section 8. The Borrowers and
Guarantors confirm that they have agreed to the provisions of this Section 8 of
their own volition, with full knowledge of the extent and effect of the


11

--------------------------------------------------------------------------------



various releases and waivers granted by this Section and of the importance to
the Administrative Agent and Lenders of these waivers and releases and after
having had the opportunity to discuss this matter with counsel of their choice.
The foregoing release shall be effective immediately upon execution of this
Agreement and shall remain in full force and effect notwithstanding the
unfullfillment of the conditions precedent contained in Section 3 or other
conditions contained elsewhere in this Agreement or the later termination of
this Agreement for any reason.
9.    Confirmation and Waiver of Guarantors. Guarantors, as guarantors, by
executing this Agreement, hereby assent to the terms and conditions of this
Agreement and ratify and reaffirm the terms and conditions of the guaranties
included among the Loan Documents, which guaranties shall remain in full force
and effect. Guarantors hereby waive any and all defenses to the obligations
under the guaranties based upon or arising out of (i) any modifications to the
Loans and the Loan Documents as provided herein, (ii) the taking of any
additional security for repayment of the Obligations, and (iii) any act or
omission of the Administrative Agent or Lenders or agents thereof occurring
prior to and including the later of the Execution Date or the Effective Date.
Notwithstanding any language contained in the guaranties or other applicable
documentation, Guarantors, as guarantors, to the extent permitted by law, each
waive any claim or other right which such Guarantor might now have or hereafter
may acquire against any of the Administrative Agent, Lenders, Borrowers,
co-guarantors, or any other obligor of the Obligations, which arises from the
existence or performance of each Guarantor’s liability or other obligations
under the guaranties and any other guaranties which any of the Guarantors has
executed in favor of the Administrative Agent and Lenders, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution,
indemnification, and any right to participate in any claim or remedy of the
Administrative Agent and Lenders against any of the Borrowers or any of the
Collateral, whether or not such claim, remedy, or right arises in equity, or
under contract, statute, or common law.
10.    Additional Funding/Forbearance Period. The Lenders shall make ongoing
funding to the Borrowers pursuant to the Loan Documents as modified by the terms
of this Agreement and on no other basis. The Lenders are under no duty or
obligation of any kind or nature to grant the Borrowers any additional period of
forbearance beyond the Forbearance Period.
11.    Power of Attorney. The Borrowers and Guarantors hereby irrevocably
constitute and appoint the Administrative Agent as the true and lawful
attorney-in-fact for said parties in the Borrowers’ and Guarantors’ (as
applicable) name, place and stead, with full power of delegation and
substitution, to make execute, and deliver any and all instruments, papers and
documents, which shall become necessary, proper, convenient or desirable to
further evidence perfection of the Administrative Agent’s and the Lenders’ liens
against, or to liquidate, the Collateral, including, without limitation, the
right to supply any necessary endorsement for any instrument.
12.    Hold Harmless/Indemnification. In addition to any other obligations of
indemnification under the Loan Documents, the Borrowers and Guarantors hereby
assume responsibility and liability for, and hereby agree to hold harmless and
indemnify the Administrative Agent and Lenders from and against, any and all, by
way of example but without limitation, liabilities, demands, obligations,
injuries, costs, damages (direct, indirect or consequential), awards, loss of
interest, principal or any portion of the Collateral or Obligations, charges,
expenses, payments of money and attorneys’ fees, incurred or suffered, directly
or indirectly, by the Administrative Agent and/or Lenders and/or asserted
against the Administrative Agent and/or Lenders, by any person or entity
whatsoever, including the Borrowers and Guarantors, without limitation, arising
out of or related to the Loans, Loan Documents, this Agreement or any document
executed in connection herewith, or the relationship between or among the
parties hereto, or the exercise of any right or remedy for which the Lenders may
be liable, for any reason whatsoever except for the Administrative Agent’s or
the Lenders’ own acts of gross negligence or willful misconduct. The foregoing
hold harmless and indemnification


12

--------------------------------------------------------------------------------



obligations shall be effective immediately upon execution of this Agreement and
shall remain in full force and effect notwithstanding the unfullfillment of the
conditions precedent contained in Section 3 or other conditions contained
elsewhere in this Agreement or the later termination of this Agreement for any
reason.
13.    Lenders Costs/Attorneys’ Fees. After taking into account the separate
provisions hereof addressing payment of certain legal fees and legal expenses of
the Administrative Agent and Lenders and other expenses of the Administrative
Agent and Lenders, the Borrowers and Guarantors shall otherwise reimburse the
Administrative Agent and Lenders promptly upon demand for all costs and
expenses, expended or incurred by the Administrative Agent or Lenders in
connection with: (a) the Existing Default, (b) the negotiation and preparation
or enforcement of this Agreement and the Loan Documents, including without
limitation, during any workout, attempted workout, and/or in connection with the
rendering of legal advice as to the Administrative Agent’s or Lenders’ rights,
remedies and obligations under this Agreement or any of the Loan Documents,
whether or not any form of legal proceeding has commenced, (c) collecting any
sum which becomes due to the Administrative Agent or Lenders under this
Agreement or any of the Loan Documents, (d) any proceeding for declaratory
relief, any counterclaim to any proceeding, or any appeal, (e) the protection,
preservation or enforcement of any rights or remedies of the Administrative
Agent or Lenders, whether or not any form of legal proceeding is commenced, (f)
any action necessary to defend, protect, assert, or preserve any of the
Administrative Agent’s or Lenders’ rights or remedies as a result of or related
to any case or proceeding under Chapter 11 of the United States Code, as
amended, or any similar law of any jurisdiction, and (g) all other matters as
provided pursuant to the terms and conditions of the Loan Documents. All of such
costs and expenses shall bear interest from the time of demand at the highest
rate then in effect under the Loan Documents or this Agreement, and shall be
considered part of the Obligations, as that term is defined in this Agreement.
14.    Effect of Bankruptcy. The Administrative Agent and Lenders shall further
have no on-going obligation to forbear from exercising their rights and remedies
in the event that at any time, any of the Borrowers or Guarantors (i)
voluntarily or involuntarily is adjudicated as bankrupt or insolvent, (ii)
procures, permits or suffers the voluntary or involuntary appointment of a
receiver, trustee or liquidator for itself or for all or any part of its
property, (iii) files petitions or other proceedings seeking relief under the
bankruptcy, rearrangement, reorganization or other debt or relief laws of the
United States, any state thereof, or any competent jurisdiction, (iv) makes a
general assignment for the benefit of its creditors, (v) admits in writing its
inability to pay its debts as such debts mature, or (vi) fails to contest any
involuntary proceedings described in the foregoing subsections (i) through (v)
within thirty (30) days after the filing thereof if involuntarily filed.
15.    Consent to Relief from Automatic Stay. The Borrowers and Guarantors agree
that if any of them shall: (a) file with any bankruptcy court of competent
jurisdiction or be the subject of any petition under Title 11 of the United
States Code, as amended, (b) be the subject of any order for relief issued under
such Title 11 of the United States Code, as amended, (c) file or be the subject
of any petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future federal or state act or law relating to bankruptcy, insolvency, or other
relief for debtors, (d) seek consent to or acquiesce in the appointment of any
trustee, receiver, conservator, or liquidator, (e) be the subject of any order,
judgment or decree entered by any court of competent jurisdiction approving a
petition filed against him, her or it for any reorganization, arrangement,
composition, readjustment, liquidation, disillusionment, or similar relief under
any present or future federal or state act or law relating to bankruptcy and
insolvency, or relief for debtors, the Administrative Agent and/or Lenders shall
thereupon, subject to court approval, be entitled to relief from any automatic
stay imposed by Section 362 of Title 11 of the United States Code, as amended,
or from any other stay or suspension of remedies imposed in any other manner


13

--------------------------------------------------------------------------------



with respect to the exercise of the rights and remedies otherwise available to
the Administrative Agent and Lenders under the terms of this Agreement and the
Loan Documents, and the Borrowers and Guarantors shall consent to, and otherwise
not oppose, any such relief sought by the Administrative Agent or Lenders. The
Administrative Agent’s and/or the Lenders’ enforcement of this consent to relief
from stay shall be effective only to the extent that it does not result, as of
the Effective Date, in a breach of any fiduciary duty owed by the directors or
officers of any Borrower or Guarantor as determined solely in response to any
inquiry raised by contesting third parties at a later date.
16.    Expenses. The Borrowers and Guarantors shall be responsible for their own
expenses, as well as those of the Administrative Agent and Lenders, related to
this Agreement.
17.    Voluntary Agreement. In the negotiations leading up to this Agreement,
the Borrowers and Guarantors have had sufficient time to consider all terms of
this Agreement and the alternatives hereto, during which time they have had the
benefit of, or opportunity to consult with, counsel, and each is fully prepared
and willing to sign this Agreement and be legally bound thereby. The Borrowers
and Guarantors freely and thoroughly considered all options, and enter into this
Agreement knowingly and voluntarily. The Borrowers and Guarantors acknowledge
that they have not signed this Agreement under duress or coercion, and that
other alternatives exist which they have considered and rejected. Each party has
had equal opportunity to negotiate the terms of this Agreement, and counsel for
the Administrative Agent has prepared the draft merely for the convenience of
the parties. The identity of the party preparing this Agreement shall have no
effect on the interpretation hereof.
18.    Effect and Construction of Agreement. Except as expressly provided
herein, the Loan Documents shall remain in full force and effect in accordance
with their respective terms, and this Agreement shall not be construed to: (a)
impair the validity, perfection or priority of any lien or security interest
securing the Obligations, (b) waive or impair any rights, powers or remedies of
the Administrate Agent and Lenders under the Loan Documents upon termination of
the Forbearance Period, (c) constitute an agreement by the Administrative Agent
and Lenders or require the Administrative Agent and Lenders to extend the
Forbearance Period, or grant additional forbearance periods, or extend the time
for payment of any of the Obligations, or (d) make any loans or other extensions
of credit to the Borrowers after termination of the Forbearance Period. The
execution of this Agreement shall not constitute a novation of any of the Loan
Documents or of the Obligations or any other indebtedness owing to the Lenders.
In the event of any inconsistency between the terms of this Agreement and any of
the Loan Documents, this Agreement shall govern. The Borrowers and Guarantors
acknowledge that they have consulted with counsel and with such other experts
and advisors as they have deemed necessary in connection with the negotiation,
execution, and delivery of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring that the Agreement be
construed against the party causing this Agreement or any part hereof to be
drafted.
19.    No Third Party Beneficiaries. Except as otherwise specifically provided
herein, this Agreement is not intended to benefit any third parties including,
without limitation, such parties that may have claims against the Borrowers and
Guarantors.
20.    Waiver of Right to Jury Trial. THE BORROWERS, GUARANTORS, ADMINISTRATIVE
AGENT AND LENDERS HEREBY VOLUNTARILY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN THE LENDER AND ANY OTHER PARTY HERETO
ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN OR AMONG THE ADMINISTRATIVE AGENT AND LENDERS
AND ANY OR ALL OF THE BORROWERS AND/OR GUARANTORS IN CONNECTION WITH THIS
AGREEMENT, THE OBLIGATIONS, THE LOAN DOCUMENTS OR ANY OTHER


14

--------------------------------------------------------------------------------



AGREEMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE
ADMINISTRATIVE AGENT AND LENDERS TO ENTER INTO THIS AGREEMENT.
21.    Notice. Any notice required or permitted to be given hereunder shall be
in writing, shall be delivered to the other party personally; or by certified
mail, return receipt requested, postage prepaid; or by overnight mail; or by
first-class mail with proof of mailing; or by electronic mail; and shall be
effective on: (i) the date of personal delivery; (ii) the date upon which notice
by certified delivery is certified to have been delivered; (iii) the date of
receipt for any notice sent by overnight mail; (iv) three days after the date of
mailing for any notice sent by first-class mail with proof of mailing; and (v)
the next business day for any notices sent by electronic mail, provided the
notice is also sent by one other method of approved delivery as noted herein to
ensure receipt. All notices shall be addressed as follows:
To Administrative Agent, Lenders and KeyBank:
KeyBank National Association
Attn: Scott Saber
OH-01-27-0355
127 Public Square
Cleveland, Ohio 44114
Email: scott_saber@keybank.com 
 
 
with a copy to:
Porter Wright Morris & Arthur LLP
Attn: Michael P. Shuster, Esq.
950 Main Avenue, Suite 500
Cleveland, Ohio 44113
Email: mshuster@porterwright.com
 
 
To Borrowers:
Core Molding Technologies, Inc.
Horizon Plastics International Inc.
Attn: John P. Zimmer
800 Manor Park Drive
Columbus, Ohio 43228
Email: jzimmer@coremt.com
 
 
 
with a copy to:
Don Hughes, Esq.
Squire Patton Boggs (US) LLP
2000 Huntington Center
41 South High Street
Columbus, Ohio 43215
 
 
Email: don.hughes@squirepb.com
 
 
 
 



15

--------------------------------------------------------------------------------



To Guarantors:
Core Composites Corporation
Core Automotive Technologies LLC
Core Composites Cincinnati, LLC
Attn: John P. Zimmer
800 Manor Park Drive
Columbus, Ohio 43228
Email: jzimmer@coremt.com
 
 
 
 
To Huntington:
The Huntington National Bank
Attn: Ronald B. Wuerth
41 S. High Street
Columbus, Ohio 43215
Email: Ron.Wuerth@huntington.com
 
 
 
 
To Toronto-Dominion:
TD Commercial Banking
Attn: Jeffrey Swan
TD Bank Tower, 39th Floor
66 Wellington Street West
Toronto, Ontario M5K 1E9
Email: jeff.swan@td.com
 
 
 
 

Any party to this Agreement may, upon advance written notice, inform the others
of a new or changed address or addressee(s) to which notices hereunder should be
sent.
22.    Entire Agreement. This Agreement, and any agreements, documents and
instruments executed and delivered pursuant hereto or in connection herewith, or
incorporated herein by reference, constitutes the entire agreement among the
parties pertaining to the subject matter hereof and, except as otherwise
provided herein, supersedes all prior contemporaneous agreements,
understandings, negotiations, and discussions whether oral or written.
23.    Assignment. With respect to the obligations of the Borrowers and
Guarantors hereunder, this Agreement is personal, being entered into in reliance
upon and in consideration of the singular personal skill and qualifications of
the Borrowers and Guarantors, and the trust and confidentiality reposed in the
Borrowers and Guarantors by the Administrative Agent and Lenders. The Borrowers
and Guarantors shall not assign their rights, or delegate any of their duties
hereunder without the express written consent of the Administrative Agent. The
Administrative Agent and/or Lenders shall have the right to assign this
Agreement to a related entity or affiliate, or to a successor in interest in
connection with a merger, sale of the Loans or any portion thereof, or the like.
24.    Amendments. This Agreement may not be amended or modified except by
written instrument executed by the parties.
25.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original for all purposes, but all of
which shall constitute one and the same instrument.


16

--------------------------------------------------------------------------------



26.    Severability. All clauses of this Agreement are distinct and severable
and if any clause shall be held to be invalid or illegal, that shall not affect
the validity or legality of the remainder of the Agreement. The parties hereto
further agree that any such unenforceable clause shall be deemed modified so
that it shall be enforced to the greatest extent permissible under law. Except
as otherwise specifically provided herein, all obligations, liabilities and
responsibilities of the Borrowers and Guarantors shall survive the consummation
of the transactions set forth herein.
27.    Further Assurances. The parties each covenant and agree to execute and
deliver to the other parties all such further instruments, agreements and other
writings as any party may reasonably request of such other parties to effectuate
the purpose of this Agreement or to confirm the availability of the Collateral
to secure the Obligations. This Agreement is not intended to, nor will it,
establish any course of dealing between the Borrowers or Guarantors and the
Administrative Agent and Lenders that is inconsistent with the express terms of
the Loan Documents, and the Borrowers and Guarantors hereby certify and agree to
be bound by this Agreement and the Loan Documents and any document executed in
connection therewith. Each of the Borrowers and Guarantors, to the extent
necessary and not already done so, hereby grants a new security interest to the
Administrative Agent for the benefit of Lenders in all of the Borrowers’ and
Guarantors’ respective Collateral to secure all of the Obligations and
continuing obligations under the Loan Documents and this Agreement. The
Borrowers or Guarantors agree to execute and deliver to the Administrative Agent
and Lenders such other and further documents and instruments as the
Administrative Agent and Lenders may from time to time reasonably request to
implement the provisions of this Agreement and to perfect and protect the liens
and security interests created by the Loan Documents, this Agreement or any
other applicable agreement.
28.    Enforceability. Each of the parties hereto represents and declares that
the person executing this Agreement on behalf of such party is duly empowered
and authorized to do so and that this Agreement is a legal, valid and binding
obligation of such party, enforceable against it in accordance with the terms
hereof.
29.    Governing Law. This Agreement is made and entered into, and shall be
governed by and construed in accordance with, the laws of the State of Ohio.
30.    Successor and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
31.    Survival. Any provision of this Agreement which imposes an obligation
following the termination or expiration hereof shall survive such termination or
expiration and shall continue to be binding upon the parties hereto.
32.    Headings. Paragraph and section headings are not to be considered part of
this Agreement; they are included solely for convenience and are not intended to
be full or accurate descriptions of the contents herein.
33.    Waiver. No waiver by the Administrative Agent or Lenders of any breach of
this Agreement shall be a waiver of any proceeding or succeeding breach. No
waiver by the Administrative Agent or Lenders of any right under this Agreement
shall be construed as a waiver of any other right. The Administrative Agent and
Lenders shall not be required to give notice to enforce strict adherence to all
terms of this Agreement and the Loan Documents. Other than expressly provided in
this Agreement, nothing contained in this Agreement shall be construed to
restrict the exercise of any of the rights or remedies granted to the
Administrative Agent and Lenders under the Loan Documents. No failure by the
Administrative Agent or


17

--------------------------------------------------------------------------------



Lenders to exercise any rights under the Loan Documents or this Agreement shall
be construed as a waiver of the right to exercise the same or any other right at
any time or from time to time hereafter.
34.    True and Complete Statements. The Borrowers and Guarantors represent and
warrant that all of the statements contained in this Agreement, the Loan
Documents and in any other documents previously, concurrently, or hereafter
delivered by the Borrowers and Guarantors to the Administrative Agent and
Lenders are and shall be true, complete, and correct in all material respects
and that the Borrowers and Guarantors have not omitted any facts which are
necessary to keep the statements made or delivered by the Borrowers and
Guarantors from being misleading in any material respect.
35.    Time is of the Essence. TIME IS OF THE ESSENCE FOR ALL PURPOSES OF THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO REQUIRED PAYMENTS AND
THE SATISFACTION OF CONDITIONS ON THE DATES SET FORTH HEREIN AND IN THE LOAN
DOCUMENTS.
36.    Anti-Terrorism Laws. Borrowers and Guarantors are not in violation of any
Anti-Terrorism Laws (defined below) or engaged in nor have they conspired to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law. Neither Borrowers nor any Guarantors (i) conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person (defined below), or (ii)
deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.
Borrowers and Guarantors shall not, at any time, (a) directly or through its
Affiliates (defined below) and agents, conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person; (b) directly or through its Affiliates and agents, deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224; (c)
directly or through its Affiliates and agents, engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law; or (d) fail to deliver to Lenders or any Lender any
certification or other evidence requested from time to time by Lenders or any
Lender in their or its sole discretion, confirming the compliance of Borrowers
and Guarantors with this section. “Blocked Person” means any of the following:
(a) a Person (defined below) that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224; (b) a Person owned
or controlled by, or acting for or on behalf of, any Person that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order
No. 13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order No. 13224; (e) a Person that is named as a
“specially designated national” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;
or (f) a Person who is affiliated or associated with a Person listed above.
“Anti-Terrorism Laws” means those laws and sanctions relating to terrorism or
money laundering, including Executive Order No. 13224, the USA Patriot Act
(Public Law 107-56), the Bank Secrecy Act (Public Law 91-508), the Trading with
the Enemy Act (50 U.S.C. App. Section 1 et. . seq.), the International Emergency
Economic Powers Act (50 U.S.C. Section 1701 et. seq.), and the sanction
regulations promulgated pursuant thereto by the Office of Foreign Assets
Control, as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Sections 1956 and 1957 (as any of the foregoing may from
time to time be amended, renewed, extended or replaced). “Person” means any
individual, sole proprietorship, partnership, corporation, business trust, joint
stock company, trust, unincorporated organization, association, limited
liability company, institution, public benefit corporation, joint venture,
entity or governmental body. “Affiliate” shall mean as


18

--------------------------------------------------------------------------------



to any Person, any other Person (excluding any Foreign Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person. For purposes of this definition, a Person shall be
deemed to be “controlled by” a Person if such Person possesses, directly or
indirectly, power either (i) to vote fifty percent (50%) or more of the
securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of such Person whether by control or otherwise. “Subsidiary” means a corporation
or other entity of whose shares of stock or other ownership interests having
ordinary voting power (other than stock or other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the directors of such corporation, are owned, directly or indirectly, by
Borrower. “Foreign Subsidiary” means any Subsidiary that is not organized or
incorporated in the United States or any state or territory thereof.
37.    IMPORTANT INFORMATION ABOUT PROCEDURES REQUIRED BY THE USA PATRIOT ACT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each entity or person who opens an
account or establishes a relationship with Lenders or any Lender.




19

--------------------------------------------------------------------------------




JURY TRIAL WAIVER. THE BORROWERS, THE ADMINISTRATIVE AGENT, THE GUARANTORS, AND
THE LENDERS, TO THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINSTRATIVE AGENT AND THE LENDERS,
OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date on the dates indicated adjacent to their respective signatures
below.
CORE MOLDING TECHNOLGIES, INC.


By: /s/ John P. Zimmer
      John P. Zimmer
      Vice President, Secretary, Treasurer
      and Chief Financial Officer


Date signed: November 22, 2019


HORIZON PLASTICS INTERNATIONAL, INC.


By: /s/ John P. Zimmer
      John P. Zimmer
      Chief Financial Officer


Date signed: November 22, 2019


CORE COMPOSITES CORPORATION
CORE AUTOMOTIVE TECHNOLOGIES LLC
CORE COMPOSITES CINCINNATI, LLC


By: /s/ John P. Zimmer
      John P. Zimmer
      Vice President, Secretary, Treasurer
      and Chief Financial Officer


Date signed: November 22, 2019
THE HUNTINGTON NATIONAL BANK
as a Lender


By: /s/ Ronald B. Wuerth
      Ronald B. Wuerth
      Vice President


Date signed: November 22, 2019


THE TORONOTO-DOMINION BANK
as a Lender


By: /s/ Jeffrey Swan
      Jeffrey Swan
      Director
      


By: /s/ Kyla Rackley
      Kyla Rackley
      Manager Commercial Credit
      National Accounts


Date signed: November 22, 2019


KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent and as a Lender


By: /s/ Scott Saber
      Scott Saber
      Senior Vice President


Date signed: November 22, 2019







